Title: From George Washington to Thomas Peters, 4 December 1786
From: Washington, George
To: Peters, Thomas

 

Sir,
Mount Vernon 4th Decr 1786

Your letter of the 18th Ulto came duly to hand. From the number of fruitless enquiries I had made for spring Barley before I applied to you, and the intervention between the date of my letter and your answer being pretty considerable I despaired of obtaining any of this grain, and therefore seeded the ground which was at first designated for this Crop with Wheat & Rye. I have also since heard that many Gentlemen who have tried it (especially some on West River where I know the Lands are very fine and such as I conceived were well adapted for this grain) do not find it answerable to their expectations—Nevertheless as I wish to divide my seedtime and am desirous of sowing Clover and other grasses with Barley in preference to other grain I would gladly take fifty bushels of it and will depend absolutely upon you for this quantity which I pray may be sent me as soon as it can be procured, by the Packet. With respect to the latter I am anxious because having the seed in my possession I can lay out & prepare accordingly & not postpone my Oat season in expectation of a Barley one and be disappointed at last of the latter as was the case last year.
If I find this essay likely to answer my expectations I shall be better able to talk with you on a Contract. The Barley may be accompanied by the Machine you spoke of as eligable for cleaning it; and I shall thank you for sending one accordingly. Let me know decidedly if you please whether I may depend upon the above quantity of Barley in the manner mentioned—I have it now in my power (for it is offered to me) to get what I want from a Brewer in Philadelphia but I may even fail here if my engagement with him is delayed long for your answer.
Can good Clover seed (not imported seed for that rarely is so) be bought at Baltimore? In what quantity and at what price? There is not, I believe a bushel of Barley of any kind in this neighbourhood for sale—A Mr Wales who Brews in Alexandria procures all of this he can. I am Sir Yr most Obedt Hble Servt

Go: Washington

